PER CURIAM.
By petition for a writ of certiorari we have for review an order of the Florida Industrial Commission bearing date April 26, 1968.
We find that oral argument would serve no useful purpose and it is therefore dispensed with pursuant to Florida Appellate Rule 3.10, subd. e, 32 F.S.A.
Our consideration of the petition, the record and briefs leads us to conclude that there has been no deviation from the es*484sential requirements of law. The petition is therefore denied.
Petitioner’s application for attorney’s fees is also denied.
CALDWELL, C. J., and ROBERTS, THORNAL, ERVIN and HOPPING, JJ., concur.